Citation Nr: 1043318	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  06-26 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for acne and dermatitis with 
erythematous lesions, to include as due to exposure to 
herbicides.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from June 1967 to June 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In December 2007 and November 2009, the Board, in 
part, remanded the Veteran's claim to the agency of original 
jurisdiction for additional development.


FINDING OF FACT

The Veteran does not have a skin disability, including acne and 
dermatitis with erythematous lesions, that is attributable to his 
active military service.


CONCLUSION OF LAW

The Veteran does not have a skin disability, including acne and 
dermatitis with erythematous lesions, that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002 & Supp. 2010).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a 
decision as to the claim on appeal has been accomplished.  
Through May 2006, December 2007, and August 2008 notice letters, 
the Veteran was notified of the information and evidence needed 
to substantiate his claim of service connection.  The notice 
letters provided the Veteran with the general criteria for 
assigning disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board also finds that the May 2006, December 2007, and August 
2008 notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, will 
be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  In those letters, the 
Veteran was notified that VA was responsible for obtaining 
relevant records from any Federal agency and that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment provider, 
or an employer.  Additionally, the notice letters asked the 
Veteran to submit medical evidence, opinions, statements, and 
treatment records regarding his claimed disability.  
Consequently, a remand of the service connection issue for 
further notification of how to substantiate the claim is not 
necessary.

There is no indication that any additional action is needed to 
comply with the duty to assist in connection with the issue on 
appeal.  The Veteran's service treatment and personnel have been 
obtained and associated with the claims file, as have treatment 
records from the VA Medical Center (VAMC) in Charleston, South 
Carolina, and its associated outpatient clinic in Savannah, 
Georgia.  Additionally, the Veteran was provided multiple VA 
examinations in connection with his claim, the reports of which 
are of record.  Pursuant to the Board's November 2009 remand, the 
most recent examination report, dated in June 2010, contains 
sufficient evidence by which to decide the claim regarding the 
origin of the Veteran's cystic acne and whether it is related to 
his military service, including exposure to herbicide agents.  
Furthermore, the Veteran was afforded a hearing before the Board 
in October 2007, the transcript of which is also of record.  In 
October 2009, the Veteran indicated that he did not have any 
additional information or evidence to support his claim.  Thus, 
VA has properly assisted the Veteran in obtaining any relevant 
evidence.

II. Analysis

Service connection may be established for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2010).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases are presumed to 
be service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of the 
disease during service, provided that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied.  
38 U.S.C.A. § 1116(a) (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.309(e) (2010).  (In this context, the term "herbicide 
agent" is defined as a chemical in an herbicide used in support 
of the United States and allied military operations in the 
Republic of Vietnam during the period beginning on January 9, 
1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and 
its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. 
§ 3.307(a)(6)(i) (2010).)

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962 and ending on May 7, 1975, is presumed to have 
been exposed during such service to an herbicide agent, unless 
there is affirmative evidence to the contrary.  38 C.F.R. 
§ 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  Id.

Regardless of whether a claimed disability is recognized under 
38 U.S.C.A. § 1116, pertaining to herbicide agent exposure 
presumptive diseases, a veteran is not precluded from presenting 
evidence that a claimed disability was due to or the result of 
herbicide exposure.  Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. 
Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999).

The Veteran asserts that he has a skin disability, manifested by 
bumps and knots over his body, including on his neck, chest, and 
under his arms, as a result of his military service.  He 
primarily believes that the skin problem is the result of 
exposure to Agent Orange while he was stationed in Vietnam.  
Thus, the Veteran contends that service connection is warranted 
for a skin disability.

VA examination reports and treatment records concerning the skin, 
dated since 2005, reflect that the Veteran has symptoms of 
lesions, acne, and cysts with residual scarring.  Dermatitis and 
erythema have also been found on examination.  The most recent VA 
examiners, in June 2009 and June 2010, diagnosed the Veteran with 
cystic acne with scarring.  Thus, the evidence establishes the 
existence of the claimed disability.

A review of the Veteran's service treatment records reveals no 
reference to the symptomatology described by the Veteran.  
Additionally, the skin portion of his entrance and separation 
examinations was normal.  This is not unexpected as the Veteran 
testified that he initially experienced the skin problems 
approximately 25 years prior to the hearing before the Board, or 
approximately 1982.  Thus, according to Veteran, the onset of the 
symptomatology was nearly 13 years after he separated from 
military service.  Nevertheless, the Veteran maintains that he 
developed the bumps and knots on his skin as a result of exposure 
to Agent Orange in Vietnam notwithstanding the post-service onset 
of the symptoms.

In regards to service connection based on the presumptive 
provisions related to herbicide exposure in Vietnam, the 
Veteran's personnel records document that he was stationed in the 
Republic of Vietnam from December 1967 to November 1968.  Thus, 
the Board presumes that he was exposed to herbicide agents such 
as Agent Orange.  See 38 C.F.R. § 3.307(a)(6)(iii).  Although the 
Veteran is presumed to have been exposed to herbicide agents, his 
skin disability is not a disease that is presumed to be service 
connected.  See 38 C.F.R. § 3.309(e).  Neither dermatitis, 
erythema, or cystic acne is among the diseases listed.  Although 
chloracne is a listed presumptive disease, the evidence does not 
show that the Veteran has chloracne or a similar acneform 
disease.  The June 2009 VA examiner expressly found that there is 
no evidence that the Veteran has Agent Orange-related chloracne.  
Because the Veteran does not have a listed skin disability, 
service connection is not warranted on a presumptive basis in 
connection to his presumed exposure to herbicide agents.

(The Board notes that the provisions of 38 C.F.R. § 3.309(e) were 
recently amended while the claim was in remand status in order to 
include additional presumptive diseases.  See 75 Fed. Reg. 53202-
53216 (Aug. 31, 2010).  However, the additional diseases do not 
affect the Veteran's claim as they pertain to chronic B-cell 
leukemias, Parkinson's disease, and ischemic heart disease.)

Pursuant to the Board's November 2009 remand, the Veteran 
underwent VA examination in June 2010 in order to have the 
examiner address whether the Veteran's skin disability is related 
to his active military service.  The VA examiner was a nurse 
practitioner and the report was reviewed and approved by a 
physician.  Examination revealed cystic pustules on the Veteran's 
chest, neck, and bilateral axilla.  There was also scarring on 
the chest and neck.  As noted previously, the diagnosis provided 
was cystic acne with scarring.  After reviewing the evidence in 
the claims file, the examiner stated that there is no evidence 
that the Veteran was treated for a skin rash while in military 
service.  The examiner noted that the earliest documented 
treatment for a skin rash was in February 2006.  Additionally, 
the examiner noted that the Veteran testified that he did not 
have the skin problem while in service and that that it began 
approximately 25 years earlier, which would put its onset in the 
early 1980s.  It was therefore the examiner's opinion that the 
Veteran, who currently has cystic acne with scarring, does not 
have acne, dermatitis, other erythematous lesions, or residuals 
thereof to include scarring, attributed to his periods of active 
military service.  

In consideration of the evidence of record, the Board finds that 
the Veteran does not have a skin disability, including acne and 
dermatitis with erythematous lesions, that is attributable to his 
active military service.  The June 2010 VA examiner's opinion is 
probative to the salient question of the origin of the Veteran's 
skin disability.  The opinion is persuasive because it finds 
support in the record.  The examiner pointed to the fact that 
there was no in-service treatment for skin problems.  
Additionally, the examiner noted that the Veteran testified that 
the problems did not have their onset during service but rather 
years later in the 1980s.  The Board does not find the Veteran's 
opinion on the matter to be probative because there is no 
indication that he has the medical expertise necessary to address 
the complex question of whether his skin disability, that in his 
own words developed many years after service, is attributable to 
his military service, particularly given that he did not have a 
continuity of symptomatology prior to the 1980s.  The examiner 
considered the Veteran's theory and did not endorse it.  There is 
no competent medical opinion evidence that links the Veteran's 
skin disability to his military service.  Without sufficient 
evidence that the Veteran's skin disability was incurred as a 
result of disease or injury during active military service, the 
Board concludes that service connection is not warranted for a 
skin disability on a direct basis.  See 38 U.S.C.A. §§ 1110; 
38 C.F.R. §§ 3.303, 3.304; Combee, 34 F.3d at 1044-45.

For all the foregoing reasons, the Board finds that the claim of 
service connection for acne and dermatitis with erythematous 
lesions must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim of service connection, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for acne and dermatitis with erythematous 
lesions is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


